DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 09FEB2021 has been entered. No new matter has been entered. Applicant's arguments filed 09FEB2021 have been fully considered but they are not persuasive.
Regarding claim 1, FOLTZ teaches a “flange” or projecting flat collar (C-clip, Fig. 1B #8’).
Regarding claim 10, FOLTZ teaches a snap ring (Fig. 1B #8’) for the purpose of holding parts together, which is well known in the art. FOLTZ teaches several means for joining parts (“forcibly joined”; C5/L45) or one piece (C5/L48-49; see also e.g. Fig. 4) or a C-clip (Fig. 1A #8’), which provides the drain valve to be easily assembled and disassembled for the purpose of maintenance (C7/L65-C8/L13). The case law for making parts removable is well established- if not as a teaching, suggestion or motivation then as common sense (See MPEP 2144.04.V.C).
The teaching, suggestion, or motivation to combine a reference does not preclude examiners from employing common sense. In DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006), the use of common sense does not require a “specific hint or suggestion in a particular reference,” only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to modify the reference, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOLTZ (US 5433410).
Regarding claim 1, FOLTZ teaches a drain valve (title, Figs.) comprising:
an adapter (Fig. 1A #1);
an inner body (Fig. 1A #11) disposed in and extending through the adapter (see Fig. 1B), the inner body including a first end (Fig. 1B #7) and a second end (Fig. 1B #14), wherein the first end includes an outwardly extending flange (C-clip, Fig. 1B #8’); and
an outer body (Fig. 1A #12) slidably coupled to the adapter and capable of being disposed in a non-draining position and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter (see operation of the valve at C5/L65-C6/L29).
Regarding claim 2, FOLTZ teaches the adapter includes a threaded portion (Fig. 1A #2).
Regarding claim 3, FOLTZ teaches the adapter includes an outside surface with a circumferential rim (Fig. 1A #4).
Regarding claim 4, FOLTZ teaches the circumferential rim includes a slot (Fig. 1A #18) and the outer body includes a protrusion (Fig. 1B #24) capable of slidably coupling with the slot, and wherein the outer body is capable of axially moving by the protrusion sliding relative to the slot to move the outer body between the non-draining and draining positions (C5/L65-C6/L29).
Regarding claim 5, FOLTZ teaches the capability of when the outer body is in the draining position, the outer body is capable of rotating relative to the adapter, and the circumferential rim is capable of retaining the outer body in the draining position (C6/L21-24).
Regarding claim 6, the plunger is not positively claimed. All positively claimed claim limitations have been met (see claim interpretation above).
Regarding claim 7, no further structure is positively claimed and thus the claim limitations are met. Note that the plunger and hose are not positively claimed (See also C6/L60-63).
Regarding claim 8, FOLTZ teaches the first and second ends are in fluid communication with each other (via the drainage bore, Fig. 1B #6).
Regarding claim 9, FOLTZ teaches the inner body and the outer body are coupled in an axial direction (Fig. 1B; C5/L45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,12 are rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410).
Regarding claim 10, FOLTZ teaches a drain valve (title, Figs.) comprising:
an adapter (Fig. 1A #1) having an outside surface with a circumferential rim (Fig. 1A #4) that includes a slot (Fig. 1A #18);
an inner body (Fig. 1A #11) disposed in and extending through the adapter (see Fig. 1B), the inner body including a groove (Fig. 1A #8) capable of receiving a snap-ring (Fig. 1A #8’); and
an outer body (Fig. 1A #12) slidably coupled to the adapter and capable of being disposed in a non-draining position and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter (see operation of the valve at C5/L65-C6/L29).

At the time the invention was filed, it is obvious to one having ordinary skill in the art to provide for another groove and snap ring on the inner body near the open end (Fig. 1B #14), which would also make the outer body removable from the inner body, for the purpose of easy assembly and disassembly for maintenance.
Furthermore, it has been held that if it were considered desirable for any reason to make the outer body separable or removable, it would be obvious to make it removable for that purpose. See MPEP 2144.04.V.C.
Regarding claim 12, FOLTZ teaches including a first end (Fig. 1B #7) and a second end (Fig. 1B #14), wherein the first end includes an outwardly extending flange (C-clip, Fig. 1B #8’). Note that the C-clip/flange on the first end is different from the C-clip/snap-ring on the second end.
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410) in view of SHAW (US 2379995).
Regarding claim 11, FOLTZ teaches the groove includes first and second grooves (Fig. 1A #8,9), one of which is housing a C-clip (Fig. 1B #8’) and the other is housing an O-ring (Fig. 1B #9’). FOLTZ teaches further that should the first O-ring 9' fail, 
See also SHAW, which teaches a drain valve (title, Figs.) comprising an inner body (Fig. 5 #6.1) including two grooves, each having a snap-ring (Fig. 5 #17.2 and 27).
Thus it is further obvious to one having ordinary skill in the art to provide two C-clips for the purpose of coupling the outer body to the inner body, to ensure the fidelity of the coupling should one of the C-clips should fail. Furthermore, duplication of parts (i.e. multiple snap-rings) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777